DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method.
Group II, claim(s) 12-19, drawn to a device.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, drawn to figures 8-20;
Species B, drawn to figures 21-37;
Species C, drawn to figures 38-48;
Species D, drawn to figures 49-61;
Species E, drawn to figures 62-64.
This application further contains claims directed to more than one sub-species of the generic invention. These sub-species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Sub-species 1, drawn to figure 8;
Sub-species 2, drawn to figure 9;
Sub-species 3, drawn to figure 10;
Sub-species 4, drawn to figure 11;
Sub-species 5, drawn to figure 12;
Sub-species 6, drawn to figure 13;
Sub-species 7, drawn to figure 14; 
Sub-species 8, drawn to figure 15; 
Sub-species 9, drawn to figure 16; 
Sub-species 10, drawn to figure 17; 
Sub-species 11, drawn to figure 18; 
Sub-species 12, drawn to figure 19; 
Sub-species 13, drawn to figure 20. 
Within species B, the sub-species are as follows: 
Sub-species 14, drawn to figure 21; 
Sub-species 15, drawn to figure 22; 
Sub-species 14, drawn to figure 23; 
Sub-species 15, drawn to figure 24; 
Sub-species 14, drawn to figure 25; 
Sub-species 16, drawn to figure 26-27; 
Sub-species 17, drawn to figure 28-29; 
Sub-species 18, drawn to figure 30; 
Sub-species 19, drawn to figure 31; 

Sub-species 21, drawn to figure 33; 
Sub-species 22, drawn to figure 34; 
Sub-species 23, drawn to figure 35; 
Sub-species 24, drawn to figure 36;
Sub-species 25, drawn to figure 37. 
Within species C, the sub-species are as follows 
Sub-species 26, drawn to figure 38; 
Sub-species 27, drawn to figure 39; 
Sub-species 28, drawn to figure 40; 
Sub-species 29, drawn to figure 41; 
Sub-species 30, drawn to figure 42; 
Sub-species 31, drawn to figure 43; 
Sub-species 32, drawn to figure 44; 
Sub-species 33, drawn to figure 45; 
Sub-species 34, drawn to figure 46; 
Sub-species 35, drawn to figure 47; 
Sub-species 36, drawn to figure 48. 
Within species D, the sub-species are as follows:
Sub-species 37, drawn to figure 49-50; 
Sub-species 38, drawn to figure 51; 
Sub-species 39, drawn to figure 52; 
Sub-species 40, drawn to figure 53; 
Sub-species 41, drawn to figure 54; 

Sub-species 43, drawn to figure 56; 
Sub-species 44, drawn to figure 57-58;
Sub-species 45, drawn to figure 59-60;
Sub-species 46, drawn to figure 61;
Within species E, the sub-species are as follows:
Sub-species 47, drawn to figure 62;
Sub-species 48, drawn to figure 63;
Sub-species 49, drawn to figure 64;
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a base part comprising a liquefiable material and a based part comprising a non-liquefiable material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Aeschlimann et al. (US 2004/0030341).  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN TRUONG can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA C CHANG/Primary Examiner, Art Unit 3775